Citation Nr: 0837233	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-17 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for headaches, claimed 
as migraine. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1994 to June 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

On his VA Form 9, the veteran requested a travel board 
hearing.  A hearing was subsequently scheduled for him in 
August 2008.  However, the veteran failed to appear for that 
hearing.  A postponement was not requested or granted.  The 
veteran has not asserted any good cause for missing the 
hearing or requested that it be re-scheduled.  Under these 
circumstances, the regulations consider the hearing request 
to have been withdrawn.  38 C.F.R. § 20.702 (2007).  


FINDINGS OF FACT

1.  Hypertension existed prior to service entry but did not 
permanently increase in severity during service.

2.  The preponderance of the evidence is against a finding 
that current headaches, claimed as migraine are related to 
service. 


CONCLUSIONS OF LAW

1.  Hypertension existed prior to service and was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).

2.  Headaches, claimed as migraine were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2006 and March 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
June 2006, March 2007, and August 2008, the RO also notified 
the veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if pre-
existing such service, was aggravated therein.  This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Hypertension

The veteran essentially asserts that he had hypertension 
which preexisted service and was aggravated therein. 

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, DC 7101 note (1).  
The term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Id.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service. The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was concluded 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was held that 38 C.F.R. § 
3.304(b) is therefore invalid and should not be followed.  
See VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004); see also 
Cotant v. Principi, 17 Vet. App. 116 (2003) (holding that the 
clear and unmistakable evidence standard in 38 C.F.R. 
§ 3.306(b) is "onerous" and requires an "undebatable" 
result).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

In this case, review of the service treatment records shows 
that on the examination prior to service entry in February 
1994, the veteran's blood pressure reading was 142/90.  The 
June 2006 VA examiner indicated that this represented the 
presence of hypertension.  Therefore, the focus of this 
matter is whether pre-existing hypertension was aggravated 
during the veteran's period of service (i.e. since he does 
not have the benefit of the presumption of soundness).

Regarding aggravation, it is pointed out that the lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition. 38 C.F.R. § 3.306.

Service treatment records noted the veteran's blood pressure 
reading throughout service:  128/69 (June 1994), 134/72 (July 
1994), 122/68 (July 1994), 140/84 (August 1994), 132/90 (May 
1995), 140/110 (August 1995), and 120/88 (September 1996).  
In October 1995 and November 1995, the veteran indicated no 
as to the inquiry whether he had a history of high blood 
pressure, heart problems, or if he was then being monitored 
for high blood pressure.  The examination report at service 
discharge noted a blood pressure reading of 142/94.  

VA afforded the veteran an examination in June 2006 for which 
the claims folder was reviewed in conjunction with the 
examination.  In noting a diagnosis of hypertension, the 
examiner found that hypertension was present prior to service 
but was not aggravated by service as the enlistment 
examination report showed a blood pressure reading of 142/90 
and the separation examination report showed a reading of 
142/94.  

There is no evidence in the veteran's service treatment 
records that pre-existing hypertension was aggravated during 
active service.  Again, temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Davis 
v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); 
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  A "lasting worsening 
of the condition" is required.  Routen v. Brown, 10 Vet. App. 
183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  In this case, while the veteran had hypertension 
prior to service, there was no increase in blood pressure 
readings during service.  At one point, a reading 140/110 was 
noted in August 1995.  However, the rest of the noted blood 
pressure readings, including the separation examination 
report, were lower or essentially the same as that at service 
entry.  Thus, there was no increase in the disability during 
service.   

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that his 
pre-existing hypertension was aggravated in service) because 
he does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Headaches, claimed as migraine

The veteran contends that he suffered a head injury requiring 
stitches during service and has since experienced migraine 
headaches.  

The veteran currently has vascular headaches as noted in 
private treatment records and the June 2006 VA examination 
report. 

Service treatment records show that in July 1994, the veteran 
complained of headaches when he was assessed with 
tonsillitis.  Subsequently in May 1995, the veteran reported 
headaches in conjunction with suffering lacerations to his 
forehead.  He was treated with stitches.  The examination 
report at service discharge noted a normal neurological 
evaluation.  Also, on the Report of Medical History at that 
time, as to the inquiry have you ever had or have you now 
frequent or severe headaches, the veteran indicated no.  

Post-service records show that the veteran complained of 
headaches in December 2005.  VA afforded the veteran an 
examination in June 2006 for which the claims folder was 
reviewed.  In giving a diagnosis of vascular headaches, the 
examiner found that there was no evidence of chronicity and 
that it was not caused by or the result of his minor head 
injury which did not involve loss of consciousness during 
service.  The examiner pointed out that there was no 
diagnosis of migraine headaches in the service treatment 
records.  

Based on review of the claims folder, the Board finds that 
service connection for headaches, claimed as migraine is not 
warranted.  While the veteran did complain of headaches on 
two occasions in service, there is no competent medical 
evidence that those complaints are related to his current 
diagnosis of vascular headaches.  The complaints of headaches 
in service were associated with complaints for other 
disabilities and no diagnosis of vascular headaches was given 
during service.  In fact, on the Report of Medical History at 
service discharge, the veteran specifically denied 
having/having had headaches.  Any headache disability in 
service appears to have been acute and transitory, and 
resolved without residuals.  The first complaints of 
headaches post-service discharge were not until 2005 which is 
eight years after service discharge.  In view of the lengthy 
period without treatment, there is no evidence of continuity 
of symptomatology and this weighs against the claim.  
Furthermore, there is no medical opinion which provides a 
link between current disability and service.  On the 
contrary, the June 2006 VA examiner specifically found that 
the veteran's current vascular headaches are not related to 
service.  Therefore, the criteria for service connection for 
headaches, claimed as migraine are not met.  

The veteran is competent to attest to his observations of his 
disorder.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that he has disability exhibited by headaches related 
to service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).






ORDER

Service connection for hypertension is denied. 

Service connection for headaches, claimed as migraine is 
denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


